

116 HR 7801 IH: Pandemic Community Reserve and Public Health Response Act.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7801IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Ms. Fudge introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, Armed Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to award grants to State, local, and Tribal public health departments to train and equip Federal public health reserve corps personnel to assist with testing, contact tracing, and treatment of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Community Reserve and Public Health Response Act.2.Grants to increase Federal public health reserve corps personnel(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall—(1)award grants to State, local, and Tribal public health departments to train and equip public health and medical personnel to serve as Federal public health reserve corps personnel to assist with testing, contact tracing, and treatment of COVID–19; (2)reactivate retired personnel of any such corps to assist with such testing, contact tracing, and treatment of COVID–19; and(3)in consultation with the Secretary of Labor, award grants to local workforce development boards established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122) to develop transition plans (including career exposure, career planning, and career pathways) and transferable credits and certifications for Federal public health reserve corps personnel to pursue further service in a health-related career.(b)FundsA State, local, or Tribal health department that receives a grant under this section may use funds received through the grant awarded under subsection (a)(1) to establish partnerships with medical training and public health programs, such as medical schools, nursing schools, respiratory therapy programs, and community-based organizations, to recruit individuals to serve as Federal public health reserve corps personnel.(c)PriorityIn establishing partnerships under subsection (b), a State, local, or Tribal health department that receives a grant under this section shall give priority to institutions eligible to receive funding under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q).(d)TrainingThe Secretary of Health and Human Services shall establish, in consultation with the Secretary of Defense, a national training program (in digital and in-person formats) for individuals serving as Federal public health reserve corps personnel with respect to responding to COVID–19, including necessary surge capacity and activation on short notice in local communities, including hot spot areas with 100 or more COVID–19 hospital admissions. Any certification received for completion of any such training shall not supersede any training required under State law for public health personnel. (e)ReportsNot later than 1 year after the date on which the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))) ends, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the state of the Federal public health reserve corps, including—(1)the rate of participation by members of racial and ethnic minority groups in such corps;(2)specific occupations of corps personnel;(3)careers attained after service in the corps; and(4)specific recommendations on the amount of funding necessary for successful deployment of Federal heath reserve corps personnel during public health emergencies.(f)Federal public health reserve corpIn this section, the term Federal public health reserve corps includes—(1)Federal public health and medical personnel under the authority of the Secretary, including the Ready Reserve Corps, the Regular Corps, the National Disaster Medical System, the Medical Reserve Corps, and the Emergency System for Advance Registration of Volunteer Health Professionals;(2)personnel of the Federal Emergency Management Agency appointed under section 306(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149);(3)personnel of the Pandemic Community Reserve Corps; and(4)members of the National Guard.(g)State definedIn this section, the term State has the meaning given that term in section 101 of title 38, United States Code.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000,000 to remain available until expended.3.Grants to establish Pandemic Community Reserve Corps(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in consultation with the Office of Minority Health and Health Equity of the Centers for Disease Control and Prevention, shall award grants to State, local, and Tribal public health departments to establish and operate a Pandemic Community Reserve Corps within the jurisdiction of such State, local, or Tribal public health department for the purposes of—(1)increasing diversity in recruitment of reserve corps personnel;(2)ensuring a locally-sourced public health workforce to supplement the existing State and Federal public health infrastructure; and(3)assisting with testing, contact tracing, and treatment of COVID–19. (b)ConditionsThe Secretary of Health and Human Services shall, as a condition on the receipt of a grant under this section, require that a State, local, or Tribal public health department that receives a grant under this section—(1)requires that personnel of the Pandemic Community Reserve Corps complete training under the national program established under section 1(d); and(2)in establishing and operating a Pandemic Community Reserve Corps, gives priority to dislocated workers, the underemployed, youth, veterans, and individuals with barriers to employment.(c)Reports(1)Reports to SecretaryNot later than 1 year after the date on which the first grant is awarded under this section, and annually thereafter, each State, local, and Tribal public health department receiving such a grant shall submit to the Secretary of Health and Human Services a report on the state of the Pandemic Community Reserve Corps within the jurisdiction of such State, local, or Tribal public health department, including—(A)the rate of participation by members of racial and ethnic minority groups in such corps;(B)specific occupations of corps personnel;(C)careers attained after service in the corps; and(D)specific recommendations on the amount of funding necessary for successful deployment of Pandemic Community Reserve Corps personnel during public health emergencies.(2)Report to CongressNot later than 1 year after the date on which the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))) ends, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the state of the Pandemic Community Reserve Corps receiving funding pursuant to this section, including the information specified in each of subparagraphs (A) through (D) of paragraph (1).(d)DefinitionsIn this section:(1)Locally-sourcedThe term locally-sourced means, with respect to personnel of a Pandemic Community Reserve Corps established pursuant to subsection (a), individuals residing within the community or communities served by that Pandemic Community Reserve Corps that reflect the diversity of such community or communities.(2)StateThe term State has the meaning given that term in section 101 of title 38, United States Code. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000,000 to remain available until expended.